UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6002


WENDY BENS,

                 Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-03050-WDQ)


Submitted:    October 19, 2010             Decided:   October 26, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wendy Bens, Appellant Pro Se.     Joshua L. Kaul, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wendy Bens appeals the district court’s order denying

his habeas corpus action brought pursuant to Fed. R. Civ. P. 17.

We   have   reviewed   the    record      and     find    no    reversible     error.

Accordingly,   we   deny     leave   to       proceed    in    forma   pauperis   and

dismiss for the reasons stated by the district court.                        Bens v.

United States, No. 1:09-cv-03050-WDQ (D. Md. Dec. 10, 2009).                      We

dispense    with    oral     argument     because        the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED




                                          2